Citation Nr: 0322800	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1984.

This matter comes before the Board of Veterans (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which established service connection for bilateral pes planus 
and assigned an initial evaluation of 10 percent, effective 
from the date of receipt of the claim on November 20, 1996.  
In May 1998, the RO increased the 10 percent evaluation to 
the current 30 percent, effective from November 20, 1996.


FINDINGS OF FACT

1.  Prior to September 17, 1999, the veteran's service-
connected bilateral pes planus was characterized by pain on 
use and palpation, without marked pronation, marked inward 
displacement, extreme tenderness or severe spasm of the 
Achilles tendon.

2.  Since September 17, 1999, the veteran's service-connected 
bilateral pes planus is characterized by severe pronation, 
pain, and tenderness that have affected his mobility, and his 
condition has not been improved by orthotics.


CONCLUSIONS OF LAW

1. Prior to September 17, 1999, the criteria for an initial 
rating in excess of 30 percent for bilateral pes planus are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).

2.  From September 17, 1999, and by extending the benefit of 
the doubt to the veteran, the criteria for the assignment of 
a 50 percent initial rating for his service-connected 
bilateral pes planus have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claim for 
increased VA benefits and which specific evidence, if any, 
the claimant is expected to obtain and submit, and which 
specific evidence will be retrieved by VA.

A rating decision apprised the veteran of the reasons and 
bases for the VA decisions.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  

More importantly, the RO sent the veteran a letter in January 
2002 in which he was notified of the VCAA, the types of 
evidence he needed to submit, and the development the VA 
would undertake.  He was again told what information and 
evidence was needed to substantiate a claim for service 
connection.  The letter specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  

Additionally, the Board notes that the claims file contains 
the veteran's service medical records, post-service treatment 
records and VA examinations.  The veteran has not indicated 
that there is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

The veteran filed his claim for service connection for pes 
planus in November 1996.
By rating decision of June 1997 rating decision, the RO 
granted service connection for pes planus with a 10 percent 
evaluation effective November 20, 1996, the date of the 
receipt of the claim.  In a May 1998 supplemental statement 
of the case (SSOC) decision, the RO increased the 10 percent 
evaluation to the current 30 percent evaluation, effective 
from November 20, 1996.  By rating decision of September 
2002, the veteran was granted a temporary total rating for 
convalescence from May 5, 1998  through June 1998 and a 30 
percent schedular evaluation from July 1, 1998.  The 30 
percent evaluation remained in effect at the time of the June 
1997 rating decision currently on appeal.

Private treatment records dated from November 1994 to April 
1995 were received from Dr. Danny Morgan of Group Health 
Associates.  The records show that in November 1994, the 
veteran complained of painful feet and that he underwent 
surgery in March 1995 for excision excision of the middle 
phalangeal head of the third toe.  An April 1995 record shows 
that the veteran was released to return to work.

At a January 1997 VA examination, the veteran complained that 
he has had foot problems since undergoing physical training 
in the military.  He stated that in March 1995, he underwent 
surgery for bone spurs.  He complained of painful feet upon 
prolonged standing.  Examination of the feet showed that he 
had painful palpation at the base of the right metatarsal 
bones on all five toes.  The distal interphalangeal joint of 
the left toe showed hammertoe deformity.  Pedal pulses were 
+2 for the right dorsalis pedis, +1 for the left, and  +1 
bilaterally for the posterior tibialis.  There did not appear 
to be any vascular changes.  The veteran appeared to have 
lost his arches by approximately 60 to 70% bilaterally and 
that his feet are relatively flat in comparison to normality.  
Right foot X-ray showed minimal spurring along the medial 
aspect of the distal end of the proximal phalanx of the great 
toe.  Otherwise, normal.  The examiner concluded that that 
the veteran had bilateral foot problems occasioned by 
activity in the military.  At the present time, he stated 
that the veteran had painful palpation of his right and left 
foot at various aspects, more so on the right than the left.  
On both feet bilaterally, the second toe at the DIP had a 
hammertoe deformity.  The veteran's feet were relatively flat 
bilaterally in terms of   reduced arches.

VA outpatient treatment records dated August to October 1997 
reveal that the veteran complained of bilateral feet pain 
when walking.  He had calluses on the lateral aspect of the 
left foot and the ball of the right foot at the base of the 
third toe.  Supports were recommended.  The calluses were 
debrided.  No swelling or marked deformity was noted.

The veteran testified at an RO hearing in May 1998 that he 
had had surgery on his feet in 1995 and that he tried to go 
back to work after that, but he could only do office work and 
was let go.  He indicated that he had had outpatient surgery 
on both of his feet the day before the hearing and he 
appeared at the hearing in Bledsoe boots and with crutches.  
He reported that the surgery consisted of removing calluses 
from both feet and 3 bones from the right foot.  

Private treatment records dated from March to May 1998 
received from Aaron J. Fritzhand, D.P.M showed diagnoses of 
bilateral plantar fasciitis, Tailor's bunion/plantar flexed 
5th metatarsal of the left foot, plantar flexed 4th metatarsal 
of the right foot and mycotic nails.  Surgery was planned for 
plantar condylectomy of the 5th left and 3rd right and 
hammertoe correction of toes 2, 3 and 4 with k-wire on the 
right.  The veteran was to be off work for 2 weeks and to be 
in surgical shoes for 6 to 8 weeks.

At a June 1998 VA examination, the veteran reported that he 
had a history of bilateral foot pain without weakness.  He 
reported stiffness, but no significant swelling due to 
redness.  He stated that there was fatigability and lack of 
endurance.  He noted that treatment in the past consisted of 
orthotics and debridement of calluses.  His current treatment 
included ibuprofen with partial control of foot pain.  He did 
not report recent flare-ups but he had had recent surgery.  
He reported a more chronic condition which had progressively 
worsened when standing, walking, jumping, and squatting.  He 
did not use crutches or wear braces.  He did wear a right 
bunion boot because of the recent surgery.  He wore partial 
length orthotics in his shoes.  

On examination, the veteran walked with an antalgic gait 
favoring the right lower extremity.  There was obvious 
bilateral pes planus with mild pronation noted of the feet.  
He was able to heel walk without difficulty.  He was unable 
to toe stance or toe walk, and he was unable to hop 
independently.  He had difficulty with tandem walking and he 
could only squat 50% of normal in a flat footed fashion.  The 
right foot showed scars over the second, third and fourth 
toes.  The right foot metatarsal phalangeal range of motion 
of the first toe was flexion to 20 degrees and extension to 0 
degrees.  With the second, third and fourth toes there was 
flexion to 10 degrees and extension to 0 degrees.  The fifth 
toe had a 10 degree flexion deformity.  The right foot 
interphalangeal flexion of the first toe was 40 degrees and 
extension was 0 degrees.  Flexion and extension of the 
second, third and fourth toes were 0 degrees.  The fifth toe 
showed a 10 degree flexion deformity.  The right toe showed 
no passive correction and active range of motion equaled 
passive range of motion.  The right toes showed pain with 
attempted passive range of motion.  There was no edema 
present.  There was a grade 4/5 weakness of the toes of the 
right foot.  There was palpatory tenderness over the 
metatarsal phalangeal joints of the right foot.

The left foot metatarsal phalangeal range of motion showed 
flexion of the first toe to 20 degrees and extension to 0 
degreees.  The second through fifth toes flexion showed 
flexion to 30 degrees and extension to 0 degrees.  There was 
a 3 cm scar of the left lateral distal fifth metatarsal.  The 
left foot interphalangeal flexion of the toes showed flexion 
to 20 degrees of the great toe with extension of 0 degrees.  
Toes two through five showed interphalangeal flexion 
deformities of 20 degrees and distal interphalangeal flexion 
deformity of 10 degrees.  Extension was passively correctable 
to 0 degrees.  The examiner noted that currently, the 
veteran's diminished function and endurance as well as 
weakness appeared partially related to his current recovery 
from recent surgery of the right foot.  The left foot showed 
no evidence of weakness.  There was bilateral onychomycosis 
of the toenails without evidence of interdigital tinea pedis.  
There were no abnormal calluses noted on the plantar surface 
of the foot or the dorsal surface of the foot.  There was no 
breakdown of the skin or unusual shoe wear.  His weight 
bearing was shifted to the left lower extremity.  There was 
no abnormal skin or vascular changes noted.  The skin was 
warm without evidence of edema.  There was satisfactory nail 
refill.  The veteran could only squat approximately 50% of 
normal and he did so in a flat footed fashion.  He was unable 
to rise on his toes, but he was able to heel walk without 
difficulty.  Pes planus was identified.  The Achilles tendon 
was midline in the supine and standing position.  It was 
feely mobile.  There was no hallux valgus noted.  There was a 
minimal right first metatarsal bunion.  Pes planus was not 
supported by x-rays.  X-rays did show possible osteomyelitis 
of the left foot.  The impression was onychomycosis status 
post hammer toe corrections on the right with residual left 
hammer toes identified.  The examiner noted that the veteran 
was not yet at maximal medical improvement from the surgery 
and recommended reexamination in six months.  

The Board remanded the case in December 1998 to the RO in 
order to obtain additional records of medical treatment and 
to afford the veteran a VA examination.

A March 1999 medical treatment record was received from 
Podiatry Services of Cincinnati.  The veteran was seen with a 
complaint of bilateral foot pain with calluses.  Examination 
of the feet revealed that the dorsalis pedis and posterior 
tibial pulses were palpable and symmetrical.  Capillary fill 
time was less than 3 seconds to digits 1 through 5, 
bilaterally.  The veteran had full joint range of motion of 
the lower extremities.  Skin texture, turgor, and temperature 
were within normal limits.  There was 5/5 muscle strength of 
all muscles of the feet, bilaterally.  The nails were 
slightly mycotic, currently non painful, recently debrided.  
There was a callus under the 3rd metatarsal head of the right 
foot and under plantar lateral aspect of 5th metatarsal head 
of the left foot.  There was edema.  The assessment was 
bursitis around the 3rd metacarpophalangeal joint of the 
right foot; 5th metacarpophalangeal joint of the left foot; 
and prominent metatarsal head 3rd right foot and 5th left 
foot.  The veteran was requested to return in 3 weeks for a 
recheck and to discuss X-rays and surgical intervention.   

Medical treatment records dated from May to July 1998 were 
received from Centers for Foot & Ankle Care.  In a May 1998 
letter by A. J. Fritzhand, DPM, it was indicated that the 
veteran has a flatfoot deformity with excessive pronation.  
The veteran's feet were noted to be very tender upon 
palpation.  There were plantar calluses below the 5th 
metatarsal head of the left foot and the 3rd metatarsal head 
of the right foot.  Dr. Fritzhand stated that the veteran's 
flatfeet have contributed to plantar fasciitis of both feet.  
The veteran underwent surgery in May 1998 for plantar flexed 
fifth metatarsal left foot; plantar flexed third metatarsal 
right foot; and hammertoe deformities of digits 2, 3, and 4 
of the right foot.

A hospital report dated in August 1999 was received from the 
Jewish Hospital.  The report shows that the veteran underwent 
a dorsiflexory wedge osteotomy of the third metatarsal right 
foot and a fifth metatarsal head excision of the left foot.  

Private treatment records dated from April 1999 to September 
1999 were received from Dr. K. Titko.  The records show that 
the veteran was diagnosed with bursitis around the third 
metatarsal of the right foot and fifth metatarsal of the left 
foot with prominent metatarsal heads of the third toe of the 
right foot and fifth toe of the left foot.  The veteran 
reported that his feet were quite sore.  There were painful 
plantar calluses on the right third metatarsal and fifth left 
metatarsal.  Surgery was scheduled for August 1999.     

The veteran underwent a VA examination in September 1999.  
The veteran reported that he had to leave several jobs due to 
his feet condition.  He stated that he worked for Warner 
Cable for 5 years and that he had to stop that job because of 
the pain in his feet.  He then worked at the Cincinnati 
Airport unloading items, but that job lasted for 6 months.  
He also worked at customer service at The Gap but had to stop 
because of the pain in his feet. He was presently a full time 
student.  He stated that he was presently taking Vicodin 
every 4 hours for the pain in his feet.  The pain was present 
on prolonged standing or walking.  He did not have any 
problems with fatigue or incoordination.  He reported that if 
he walked more than a block or two, there was increasing pain 
in his feet and he had to stop walking to relieve the 
symptoms.  

On physical examination, the examiner noted that the veteran 
was wearing tennis shoes with orthotics in both shoes.  There 
was a good dorsalis pedal pulse on the right foot.  He had 
full motion of his ankle and midtarsal and subtalor joints.  
He had pain over the plantar surface of his metatarsal heads.  
The plantar surface of the medial longitudinal arch and the 
heal of his right foot was tender and painful.  There was a 
healed incisional scar over the dorsal aspect of the 3rd 
metatarsal phalyngeal joint, dorsally approximately 2 inches 
in length which was slightly tender and painful with no 
keloid formation.  There were tiny healed incisional scars 
over the dorsal aspect of the 2nd, 3rd, and 4th, metatarsal 
head.  This was present secondary to the hammertoe correction 
a couple of years ago.  There was no evidence of any 
hammertoe deformity on the right foot, nor was there any 
clawing deformity.  There was no bunion over the 1st 
metatarsal head.  There was no hallux valgus deformity of the 
great toe.  There was bilateral flat feet and both flat feet 
were very flexible.  As far as the left foot was concerned, 
there was good dorsalis pedal pulse.  There was healed 
incisional scar 1 inch in length on the dorsal lateral aspect 
of the 5th metatarsal head which was slightly tender and 
painful.  The plantar surface of the foot including the 
metatarsal head, the arch, and heel area was tender and 
painful.  There was no clawing or hammertoe deformities over 
the toes.  There was no bunion over the 1st metatarsal head.  
There was no hallux valgus deformity over the great toe.  The 
sensation over both feet and toes were normal.  The veteran 
wore orthotics in both shoes.

X-rays of the left foot showed resection of distal 1/3 of the 
5th metatarsal bone, with the proximal phalanx of the toe 
"floating."  The right foot demonstrated fracture of the 3rd 
metatarsal bone which was healing with a screw in place.  
There was deformity of the distal articular process or the 
3rd metatarsal bone with shortening.

The examiner concluded that the veteran had bilaterally 
symptomatic flat feet and that he had pain on a daily basis 
to the point that he could only walk a block or two with 
severe pain.  He has to rest.  He has no fatigue or 
incoordination in regard to his feet.  It was the examiner's 
opinion that the veteran did have limitation of functional 
ability during his painful flare ups of both feet, manifested 
by the fact that he has lost many jobs over the past several 
years.  

VA outpatient treatment records dated from October 1998 to 
September 2002 show that the received debridement of plantar 
keratoses.  In an October 2001 report, the veteran complained 
that his foot pain had become worse.  A September 2002 report 
indicated that bilateral foot orthotics had been dispensed.

The veteran underwent a VA examination in January 2003 in 
which the examiner reported that the claims file was not 
available for review prior to the examination.  The examiner, 
however, did review some records that the veteran had brought 
with him.  The veteran continued to complain of daily pain 
and discomfort over his feet.  He reported that the pain was 
worse with changes in the weather.  The surgical procedures 
did not relieve the pain over his feet.  He denied any 
fatigue, weakness, or incoordination.  Examination of the 
feet revealed that the veteran did not walk with any external 
supports.  He did have orthotics in both shoes.  When he did 
walk, he had a normal gait and he did not walk with a limp.  
On standing, the general alignment of the lower extremities 
as well as both feet were normal.  Bilateral flat feet were 
noted.  He did not have any claw or hammertoe deformities of 
the toes.  There was no bunion formation.  There was a callus 
over the plantar surface of the third metatarsal which was 
mildly tender and painful.  There was pain and tenderness on 
palpation of the sides of the heel, over the plantar surface 
of the heel and medial arch, and the plantar surface of the 
forefoot.  There was no increased warmth or redness over 
these areas and no signs of a Morton's neuroma over the right 
foot.  Examination of the left foot revealed good left 
dorsalis pedal pulse.  There was full mid tarsal and subtalar 
motions of the feet with minimal discomfort.  


There was no claw deformities of any of the toes.  There were 
mild hammertoe deformities of the second, thirds, and fourth 
toes which were easily corrected by passive manipulation. 
There was a healed incisional scar over the dorsal lateral 
aspect of the 5th metatarsal head which was tender and 
painful.  There was an exquisitely painful callus over the 
plantar surface of the fifth metatarsal area.  The sensation 
over the left as well as the right foot was intact.  The 
motor power of the left and right foot and ankle were normal.  

The examiner stated that the veteran had bilateral flat feet 
deformities with postoperative corrections of hammer toe 
deformities of the right second, third, and fourth toes, the 
left third toe and osteotomies of the right third metatarsal 
head all done several years ago in an attempt to relieve the 
pain that he is presently having.  The operations were not 
successful.  The veteran continued to have persistent pain 
over the feet, particularly on the plantar surface of his 
hindfoot, midfoot, and forefoot bilaterally.  The pain was 
there on a daily basis on ambulation.  The veteran denied any 
weakness, fatigue, or incoordination in regard to his 
condition, but he did complain of pain over both feet on 
walking more than one block or two or on standing for more 
than fifteen minutes.  There was also pain on movement of the 
subtalar and midtarsal joints bilaterally.

The veteran underwent a VA examination in April 2003, this 
time with the examiner noting that the claims folder was 
reviewed prior to the examination.  The examination results 
were essentially the same as reported in the January 2003 
examination.  X-rays showed a metallic screw over the base of 
the right third metatarsal head.  There was moderate bone 
destruction involving the left fifth metatarsal head which 
was surgically removed several years ago.  There were no 
other significant bony, or joint abnormalities noted.  The 
examiner stated that the veteran has had continued chronic 
pain over each foot with restriction of activity over the 
last 10-15 years due to the pain.  He could now only stand 10 
or 15 minutes and walk no more than a block and a half.  He 
has had 3 surgical procedures done on his feet in an attempt 
to correct the pain over the forefoot with osteotomies of the 
metatarsals.  Surgical operations did not remove the symptoms 
of pain over either foot.  The pain was noted on a daily 
basis on ambulation.  It was stated that the veteran had 
several flare ups of pain, due to standing or walking too 
long.  It was noted that the veteran denied any excessive 
fatigue or incoordination, however, he did have severe pain 
with use and pain of motion of each foot.  Because the 
veteran has this type of pain which limits him from walking 
only a block, or a block and a half, or standing no more than 
10 or 15 minutes, the examiner felt that there was a definite 
disability in regard to the type of work he could perform.  
The examiner felt that the veteran could do light duty jobs, 
or sedentary jobs, basically a sit-down job, or one that does 
not require standing, or walking more than an hour, or two in 
an 8 hour period.  Furthermore, the jobs should not require 
climbing stairs, or ladders, or carrying items over ten or 15 
pounds frequently and occasionally 20 pounds. 

VA outpatient treatment records dated from November 2002 to 
May 2003 show continued complaints of foot pain and 
debridement of plantar keratoses.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In rating musculoskeletal 
disabilities, functional loss due to pain on motion must be 
considered apart from and in addition to the appropriate 
diagnostic criteria in VA Schedule for Rating Disabilities. 
See 38 C.F.R. § 4.40 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, as noted in the Introduction above, a claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim for a higher rating for bilateral pes planus is an 
original claim not a claim for an increase, and separate 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.
 
The veteran's service-connected bilateral pes planus is 
currently rated 30 percent disabling under Diagnostic Code 
5276.  38 C.F.R. § 4.71a (2002).  Under Code 5276, a 30 
percent rating is warranted for severe bilateral pes planus 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for bilateral pes planus is appropriate 
prior to September 17, 1999, the preponderance of the 
evidence is against assignment of a higher rating.  The 
evidence of record showed that the veteran had painful feet 
with tenderness.  The veteran had undergone surgical 
procedures to remove calluses on both feet.  However, the 
evidence did not show marked pronation with extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, or other more serious symptomatology which 
would warrant a 50 percent evaluation prior to September 17, 
1999. 



However, with consideration of the benefit of the doubt rule 
(38 C.F.R. § 4.3), the Board finds that a 50 percent rating 
is warranted for the veteran's service-connected bilateral 
pes planus since Sepember 17, 1999, based on findings from 
the VA examination conducted on that date.  That is, the 
Board concludes that the veteran's overall disability picture 
is more severe than represented in the current 30 percent 
rating and that a 50 percent rating is more appropriate. 38 
C.F.R. § 4.7.

In this regard, the examiner noted on the September 17, 1999 
examination that the veteran had limitation of functional 
ability due to the painful flare ups of both of his feet.  
The examiner reported that this was manifested by the loss of 
many jobs over the past several years.  Subsequent VA 
examinations continue to show that the veteran had difficulty 
walking for more than one block or two or on standing for 
more than fifteen minutes accompanied by flare-ups of pain.  
The April 2003 examiner commented that based on the fact that 
the veteran could not walk or stand for significant periods 
of time, he had a definite disability in regard to the type 
of work he could perform.  The examiner felt that the 
veteran's pes planus disability restricted him to light duty 
or sedentary jobs.  Past surgical procedures had been 
unsuccessful at relieving the veteran's symptoms.  Current 
examination reports noted pain and tenderness of the plantar 
surface of the feet and although the veteran wore orthotics 
in both shoes, he complained of continued daily pain and 
discomfort.  

In sum, with application of the benefit of the doubt rule, 
the Board finds that the evidence supports the assignment of 
a 50 percent rating for the veteran's service-connected 
bilateral pes planus from September 17, 1999.  38 C.F.R. 
§ 4.3.


ORDER


An initial rating for bilateral pes planus in excess of 30 
percent, prior to September 17, 999, is denied.

A 50 percent initial schedular rating for bilateral pes 
planus, from September 17, 1999, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

